Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On July 27, 2016, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 4.125% Notes due 2046 issued by Verizon Communications Inc. (CUSIP No. 92343VDC5) (the "Notes") at a purchase price of $99.947 per Note, including underwriter compensation of 0.750%. The Notes were purchased from Goldman Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Deutsche Bank Securities Inc. Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. Morgan Stanley & Co. LLC Wells Fargo Securities, LLC BNY Mellon Capital Markets, LLC PNC Capital Markets LLC SMBC Nikko Securities America, Inc. U.S. Bancorp Investments, Inc. Academy Securities, Inc. Great Pacific Securities Lebenthal & Co., LLC Mischler Financial Group, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 5-6, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On August 2, 2016, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 3.00% Notes due 2027 issued by International Paper Company (CUSIP No. 460146CP6) (the "Notes") at a purchase price of $99.624 per Note, including underwriter compensation of 0.650%. The Notes were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Deutsche Bank Securities Inc. J.P. Morgan Securities LLC SMBC Nikko Securities America, Inc. BBVA Securities Inc. Credit Agricole Securities (USA) Inc. Regions Securities LLC BNP Paribas Securities Corp. Citigroup Global Markets Inc. DNB Markets, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated BNY Mellon Capital Markets, LLC Mizuho Securities USA Inc. PNC Captial Markets LLC U.S. Bancorp Investments, Inc. MUFG Securities Americas Inc. Rabo Securities USA, Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 5-6, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On August 31, 2016, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 5.00% Various Purpose General Obligation Refunding Bonds due 2037 issued by the State of California (CUSIP No. 13063C2B5) (the "Bonds") at a purchase price of $124.429 per Bond, including underwriter compensation of 0.230%. The Bonds were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Jefferies LLC Ramirez & Co., Inc. Academy Securities Inc. Backstrom McCarley Berry & Co., LLC BNY Mellon Capital Markets, LLC BOK Financial Securities, Inc. Cabrera Capital Markets, LLC Citigroup Global Markets Inc. Fidelity Capital Markets FTN Financial Securities Corp. Goldman, Sachs & Co. Great Pacific Securities Hilltop Securities Inc. Hutchinson, Shockey, Erley & Co. Mesirow Financial, Inc. Morgan Stanley & Co. LLC Oppenheimer & Co., Inc. Raymond James & Associates, Inc. RBC Capital Markets, LLC RH Investment Corporation Siebert Cisneros Shank & Co., L.L.C. Stifel, Nicolaus & Company, Incorporated The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC William Blair & Company, L.L.C. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 5-6, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On August 31, 2016, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 4,430 5.00% Various Purpose General Obligation Bonds due 2046 issued by the State of California (CUSIP No. 13063CV23) (the "Bonds") at a purchase price of $124.126 per Bond, including underwriter compensation of 0.160%. The Bonds were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Jefferies LLC Ramirez & Co., Inc. Academy Securities Inc. Backstrom McCarley Berry & Co., LLC BNY Mellon Capital Markets, LLC BOK Financial Securities, Inc. Cabrera Capital Markets, LLC Citigroup Global Markets Inc. Fidelity Capital Markets FTN Financial Securities Corp. Goldman, Sachs & Co. Great Pacific Securities Hilltop Securities Inc. Hutchinson, Shockey, Erley & Co. Mesirow Financial, Inc. Morgan Stanley & Co. LLC Oppenheimer & Co., Inc. Raymond James & Associates, Inc. RBC Capital Markets, LLC RH Investment Corporation Siebert Cisneros Shank & Co., L.L.C. Stifel, Nicolaus & Company, Incorporated The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC William Blair & Company, L.L.C. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 5-6, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Intermediate Municipal Bond Fund On August 31, 2016, BNY Mellon National Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 20,000 4.00% Various Purpose General Obligation Refunding Bonds due 2033 issued by the State of California (CUSIP No. 13063CX62) (the "Bonds") at a purchase price of $114.202 per Bond, including underwriter compensation of 0.530%. The Bonds were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Jefferies LLC Ramirez & Co., Inc. Academy Securities Inc. Backstrom McCarley Berry & Co., LLC BNY Mellon Capital Markets, LLC BOK Financial Securities, Inc. Cabrera Capital Markets, LLC Citigroup Global Markets Inc. Fidelity Capital Markets FTN Financial Securities Corp. Goldman, Sachs & Co. Great Pacific Securities Hilltop Securities Inc. Hutchinson, Shockey, Erley & Co. Mesirow Financial, Inc. Morgan Stanley & Co. LLC Oppenheimer & Co., Inc. Raymond James & Associates, Inc. RBC Capital Markets, LLC RH Investment Corporation Siebert Cisneros Shank & Co., L.L.C. Stifel, Nicolaus & Company, Incorporated The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC William Blair & Company, L.L.C. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 5-6, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Short-Term Municipal Bond Fund On August 31, 2016, BNY Mellon National Short-Term Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 10,000 5.00% Various Purpose General Obligation Bonds due 2022 issued by the State of California (CUSIP No. 13063CV49) (the "Bonds") at a purchase price of $121.881 per Bond, including underwriter compensation of 0.150%. The Bonds were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Jefferies LLC Ramirez & Co., Inc. Academy Securities Inc. Backstrom McCarley Berry & Co., LLC BNY Mellon Capital Markets, LLC BOK Financial Securities, Inc. Cabrera Capital Markets, LLC Citigroup Global Markets Inc. Fidelity Capital Markets FTN Financial Securities Corp. Goldman, Sachs & Co. Great Pacific Securities Hilltop Securities Inc. Hutchinson, Shockey, Erley & Co. Mesirow Financial, Inc. Morgan Stanley & Co. LLC Oppenheimer & Co., Inc. Raymond James & Associates, Inc. RBC Capital Markets, LLC RH Investment Corporation Siebert Cisneros Shank & Co., L.L.C. Stifel, Nicolaus & Company, Incorporated The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC William Blair & Company, L.L.C. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 5-6, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Short-Term Municipal Bond Fund On August 31, 2016, BNY Mellon National Short-Term Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 5.00% Various Purpose General Obligation Bonds due 2021 issued by the State of California (CUSIP No. 13063CV56) (the "Bonds") at a purchase price of $119.387 per Bond, including underwriter compensation of 0.130%. The Bonds were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Jefferies LLC Ramirez & Co., Inc. Academy Securities Inc. Backstrom McCarley Berry & Co., LLC BNY Mellon Capital Markets, LLC BOK Financial Securities, Inc. Cabrera Capital Markets, LLC Citigroup Global Markets Inc. Fidelity Capital Markets FTN Financial Securities Corp. Goldman, Sachs & Co. Great Pacific Securities Hilltop Securities Inc. Hutchinson, Shockey, Erley & Co. Mesirow Financial, Inc. Morgan Stanley & Co. LLC Oppenheimer & Co., Inc. Raymond James & Associates, Inc. RBC Capital Markets, LLC RH Investment Corporation Siebert Cisneros Shank & Co., L.L.C. Stifel, Nicolaus & Company, Incorporated The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC William Blair & Company, L.L.C. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 5-6, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On September 29, 2016, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 3.450% Senior Notes due 2026 issued by Viacom Inc. (CUSIP No. 92553PBB7) (the "Senior Notes") at a purchase price of $99.481 per Senior Note, including underwriter compensation of 0.450%. The Senior Notes were purchased from Morgan Stanley & Co. LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC Mizuho Securities USA Inc. Wells Fargo Securities, LLC BNP Paribas Securities Corp. RBC Capital Markets, LLC SMBC Nikko Securities America, Inc. U.S. Bancorp Investments, Inc. MUFG Securities Americas Inc. RBS Securities Inc. BNY Mellon Capital Markets, LLC Santander Investment Securities Inc. The Williams Capital Group, L.P. LionTree Advisors LLC Samual A. Ramirez & company, Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 5-6, 2016. These materials include additional information about the terms of the transaction. Regular Board Meeting of the BNY Mellon Funds Trust F. Financial Compliance Report Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Intermediate Municipal Bond Fund On October 19, 2016, BNY Mellon National Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 10,000 5.00% Transportation Revenue Refunding Bonds (Series 2016D) due 2029 issued by the Metropolitan Transportation Authority (CUSIP No. 59261AJP3) (the "Bonds") at a purchase price of $121.307 per Bond, including underwriter compensation of 0.500%. The Bonds were purchased from Jefferies LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Jefferies LLC Academy Securities, Inc. Stern Brothers & Co. The Williams Capital Group, L.P. Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets LLC Morgan Stanley & Co. LLC Ramirez & Co., Inc. RBC Capital Markets, LLC Siebert Cisneros Shank & Co., LLC Barclays Capital Inc. BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC Drexel Hamilton, LLC Duncan-Williams, Inc. Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Janney Montgomery Scott LLC KeyBanc Capital Markets Inc. M&T Securities, Inc. Mesirow Financial, Inc. Oppenheimer & Co., Inc. Piper Jaffray & Co. PNC Capital Markets LLC Raymond James & Associates, Inc. Rice Financial Products Company Roosevelt & Cross, Incorporated Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC US Bancorp Investments, Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 6-7, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon New York Intermediate Tax-Exempt Bond Fund On October 19, 2016, BNY Mellon New York Intermediate Tax-Exempt Bond Fund , a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 5.00% Transportation Revenue Refunding Bonds (Series 2016D) due 2029 issued by the Metropolitan Transportation Authority (CUSIP No. 59261AJP3) (the "Bonds") at a purchase price of $121.307 per Bond, including underwriter compensation of 0.500%. The Bonds were purchased from Jefferies LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Jefferies LLC Academy Securities, Inc. Stern Brothers & Co. The Williams Capital Group, L.P. Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets LLC Morgan Stanley & Co. LLC Ramirez & Co., Inc. RBC Capital Markets, LLC Siebert Cisneros Shank & Co., LLC Barclays Capital Inc. BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC Drexel Hamilton, LLC Duncan-Williams, Inc. Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Janney Montgomery Scott LLC KeyBanc Capital Markets Inc. M&T Securities, Inc. Mesirow Financial, Inc. Oppenheimer & Co., Inc. Piper Jaffray & Co. PNC Capital Markets LLC Raymond James & Associates, Inc. Rice Financial Products Company Roosevelt & Cross, Incorporated Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC US Bancorp Investments, Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 6-7, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Pennsylvania Intermediate Municipal Bond Fund On October 19, 2016, BNY Mellon Pennsylvania Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,550 00% Transportation Revenue Refunding Bonds (Series 2016D) due 2029 issued by the Metropolitan Transportation Authority (CUSIP No. 59261AJP3) (the "Bonds") at a purchase price of $121.307 per Bond, including underwriter compensation of 0.500%. The Bonds were purchased from Jefferies LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Jefferies LLC Academy Securities, Inc. Stern Brothers & Co. The Williams Capital Group, L.P. Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets LLC Morgan Stanley & Co. LLC Ramirez & Co., Inc. RBC Capital Markets, LLC Siebert Cisneros Shank & Co., LLC Barclays Capital Inc. BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC Drexel Hamilton, LLC Duncan-Williams, Inc. Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Janney Montgomery Scott LLC KeyBanc Capital Markets Inc. M&T Securities, Inc. Mesirow Financial, Inc. Oppenheimer & Co., Inc. Piper Jaffray & Co. PNC Capital Markets LLC Raymond James & Associates, Inc. Rice Financial Products Company Roosevelt & Cross, Incorporated Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC US Bancorp Investments, Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 6-7, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On November 29, 2016, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,500 3.80% Notes due 2027 issued by Time Warner Inc. (CUSIP No. 887317BB0) (the "Notes") at a purchase price of $99.615 per Note, including underwriter compensation of 0.450%. The Notes were purchased from Citigroup Global Markets, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets Inc., an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Citigroup Global Markets Inc. Mizuho Securities USA Inc. Wells Fargo Securities, LLC BNP Paribas Securities Corp. Credit Agricole Securities (USA) Inc. Morgan Stanley & Co. LLC RBS Securities Inc. Santander Investment Securities Inc. SG Americas Securities, LLC SMBC Nikko Securities America, Inc. BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated MUFG Securities Americas Inc. Samual A. Ramirez & Company, Inc. Scotia Capital (USA) Inc. Siebert Cisneros Shank & Co. L.L.C. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 6-7, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On November 30, 2016, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 3.500% Senior Notes due December 5, 2026 issued by Analog Devices, Inc. (CUSIP No. 032654AN5) (the "Notes") at a purchase price of $99.366 per Note, including underwriter compensation of 0.650%. The Notes were purchased from Credit Suisse Securities (USA) LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Credit Suisse Securities (USA) LLC MUFG Securities Americas Inc. Wells Fargo Securities, LLC PNC Capital Markets LLC SMBC Nikko Securities America, Inc. BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC TD Securities (USA) LLC Fifth Third Securities, Inc. Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 6-7, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On December 7, 2016, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,500 5.00% General Obligation Bonds, Fiscal 2017 Series B Tax-Exempt Bonds, Subseries B-1, due 2038 issued by the City of New York (CUSIP No. 64966MHP7) (the "Bonds") at a purchase price of $111.262 per Bond, including underwriter compensation of 0.450%. The Bonds were purchased from Jefferies LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Jefferies LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets LLC Samuel A. Ramirez & Co., Inc. RBC Capital Markets LLC Siebert, Cisneros, Shank & Co., LLC Wells Fargo Securities LLC Barclays Capital, Inc. BNY Mellon Capital Markets, LLC Drexel Hamilton, LLC Fidelity Capital Markets Janney Montgomery Scott LLC Morgan Stanley & Co., LLC Oppenheimer & Co., Inc. Raymond James & Associates, Inc. Roosevelt & Cross Incorporated Stifel, Nicolaus & Company, Incorporated TD Securities (USA) LLC U.S. Bancorp Investments , Inc. Academy Securities Inc. Blaylock Beal Van, LLC FTN Financial Securities Corp. Hilltop Securities Inc. PNC Capital Markets LLC Rice Financial Products Company Stern Brothers & Co. The Williams Capital Group, LP Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 6-7, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On December 7, 2016, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 4,000 5.00% General Obligation Bonds, Fiscal 2017 Series B Term Bonds due 2041 issued by the City of New York (CUSIP No. 64966MHL6) (the "Bonds") at a purchase price of $110.998 per Bond, including underwriter compensation of 0.450%. The Bonds were purchased from Jefferies LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Jefferies LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets LLC Samuel A. Ramirez & Co., Inc. RBC Capital Markets LLC Siebert, Cisneros, Shank & Co., LLC Wells Fargo Securities LLC Barclays Capital, Inc. BNY Mellon Capital Markets, LLC Drexel Hamilton, LLC Fidelity Capital Markets Janney Montgomery Scott LLC Morgan Stanley & Co., LLC Oppenheimer & Co., Inc. Raymond James & Associates, Inc. Roosevelt & Cross Incorporated Stifel, Nicolaus & Company, Incorporated TD Securities (USA) LLC U.S. Bancorp Investments , Inc. Academy Securities Inc. Blaylock Beal Van, LLC FTN Financial Securities Corp. Hilltop Securities Inc. PNC Capital Markets LLC Rice Financial Products Company Stern Brothers & Co. The Williams Capital Group, LP Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 6-7, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On December 7, 2016, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,500 5.00% General Obligation Bonds, Fiscal 2017 Series B Tax-Exempt Bonds, Subseries B-1, due 2037 issued by the City of New York (CUSIP No. 64966MHK8) (the "Bonds") at a purchase price of $111.616 per Bond, including underwriter compensation of 0.450%. The Bonds were purchased from Jefferies LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Jefferies LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets LLC Samuel A. Ramirez & Co., Inc. RBC Capital Markets LLC Siebert, Cisneros, Shank & Co., LLC Wells Fargo Securities LLC Barclays Capital, Inc. BNY Mellon Capital Markets, LLC Drexel Hamilton, LLC Fidelity Capital Markets Janney Montgomery Scott LLC Morgan Stanley & Co., LLC Oppenheimer & Co., Inc. Raymond James & Associates, Inc. Roosevelt & Cross Incorporated Stifel, Nicolaus & Company, Incorporated TD Securities (USA) LLC U.S. Bancorp Investments , Inc. Academy Securities Inc. Blaylock Beal Van, LLC FTN Financial Securities Corp. Hilltop Securities Inc. PNC Capital Markets LLC Rice Financial Products Company Stern Brothers & Co. The Williams Capital Group, LP Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 6-7, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On December 7, 2016, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 5.00% General Obligation Bonds, Fiscal 2017 Series B Tax-Exempt Bonds, Subseries B-1, due 2035 issued by the City of New York (CUSIP No. 64966MHH5) (the "Bonds") at a purchase price of $112.328 per Bond, including underwriter compensation of 0.450%. The Bonds were purchased from Jefferies LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Jefferies LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets LLC Samuel A. Ramirez & Co., Inc. RBC Capital Markets LLC Siebert, Cisneros, Shank & Co., LLC Wells Fargo Securities LLC Barclays Capital, Inc. BNY Mellon Capital Markets, LLC Drexel Hamilton, LLC Fidelity Capital Markets Janney Montgomery Scott LLC Morgan Stanley & Co., LLC Oppenheimer & Co., Inc. Raymond James & Associates, Inc. Roosevelt & Cross Incorporated Stifel, Nicolaus & Company, Incorporated TD Securities (USA) LLC U.S. Bancorp Investments , Inc. Academy Securities Inc. Blaylock Beal Van, LLC FTN Financial Securities Corp. Hilltop Securities Inc. PNC Capital Markets LLC Rice Financial Products Company Stern Brothers & Co. The Williams Capital Group, LP Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 6-7, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On December 7, 2016, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 5.00% General Obligation Bonds, Fiscal 2017 Series B Tax-Exempt Bonds, Subseries B-1, due 2034 issued by the City of New York (CUSIP No. 64966MHG7) (the "Bonds") at a purchase price of $112.775 per Bond, including underwriter compensation of 0.450%. The Bonds were purchased from Jefferies LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Jefferies LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets LLC Samuel A. Ramirez & Co., Inc. RBC Capital Markets LLC Siebert, Cisneros, Shank & Co., LLC Wells Fargo Securities LLC Barclays Capital, Inc. BNY Mellon Capital Markets, LLC Drexel Hamilton, LLC Fidelity Capital Markets Janney Montgomery Scott LLC Morgan Stanley & Co., LLC Oppenheimer & Co., Inc. Raymond James & Associates, Inc. Roosevelt & Cross Incorporated Stifel, Nicolaus & Company, Incorporated TD Securities (USA) LLC U.S. Bancorp Investments , Inc. Academy Securities Inc. Blaylock Beal Van, LLC FTN Financial Securities Corp. Hilltop Securities Inc. PNC Capital Markets LLC Rice Financial Products Company Stern Brothers & Co. The Williams Capital Group, LP Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 6-7, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On December 8, 2016, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 650 5.00% General Obligation Bonds, Fiscal 2017 Series B Tax-Exempt Bonds, Subseries B-1, due 2037 issued by the City of New York (CUSIP No. 64966MHK8) (the "Bonds") at a purchase price of $111.616 per Bond, including underwriter compensation of 0.450%. The Bonds were purchased from Jefferies LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Jefferies LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Loop Capital Markets LLC Samuel A. Ramirez & Co., Inc. RBC Capital Markets LLC Siebert, Cisneros, Shank & Co., LLC Wells Fargo Securities LLC Barclays Capital, Inc. BNY Mellon Capital Markets, LLC Drexel Hamilton, LLC Fidelity Capital Markets Janney Montgomery Scott LLC Morgan Stanley & Co., LLC Oppenheimer & Co., Inc. Raymond James & Associates, Inc. Roosevelt & Cross Incorporated Stifel, Nicolaus & Company, Incorporated TD Securities (USA) LLC U.S. Bancorp Investments , Inc. Academy Securities Inc. Blaylock Beal Van, LLC FTN Financial Securities Corp. Hilltop Securities Inc. PNC Capital Markets LLC Rice Financial Products Company Stern Brothers & Co. The Williams Capital Group, LP Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 6-7, 2017. These materials include additional information about the terms of the transaction. Regular Meeting of the Board of the BNY Mellon Funds Trust H. Financial/Compliance Report
